Mr. Justice Gridley delivered the opinion of the court. 3. Mandamus, § 173*—form, of judgment. Judgment that a writ of mandamus “do issue herein,” etc., held not defective for not specifying what respondents are to do where the prayer of the petition is clear and specific. 4. Mandamus, § 172*—what relief warranted by petition. Allegations of a petition for mandamus to compel a village to put into collection a special assessment for paving work done, held not to warrant court in directing respondents to issue vouchers to petitioner. 5. Municipal corporations, § 377*—when village estopped to assert informality of contract for improvement. Village authorities accepting work done by contractor in laying sidewalks in accordance with an ordinance, and under the superintendence of agents for the village, are estopped from setting up the irregular manner in which the contract was entered into as a defense to a petition for mandamus to compel the village to put into collection a special assessment.